Citation Nr: 0110204	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 17, 1996, 
for the award of service connection for arthritis of the 
hands, wrists, elbows, shoulders, hips, knees, ankles and 
great toes of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1953 to July 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's original claim expressing an intent to 
file a claim of service connection for arthritis of multiple 
joints (specified as shoulders, hands, knees and feet) was 
received at the RO on April 17, 1996.

2.  In a rating decision dated in September 1999, the RO 
granted service connection for arthritis of multiple joints 
involving the hands, wrists, elbows, shoulders, hips, knees, 
ankles and great toes of the feet.  Separate disability 
evaluations for each affected joint were assigned effective 
from the date of claim, April 17, 1996.

3.  Notwithstanding a pending appeal involving claims seeking 
entitlement to increased compensation for degenerative disc 
disease of the lumbar spine and service connection for 
arthritis of the cervical spine, there is no evidence showing 
that any communication or action from the appellant, his 
representative or a Member of Congress, or some other person 
acting as his friend was submitted before April 17, 1996, 
that could reasonably be interpreted as reflecting an intent 
to file an informal claim of service connection for arthritis 
of multiple joints specifically involving the hands, wrists, 
elbows, shoulders, hips, knees, ankles and great toes of the 
feet.



CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than April 17, 1996, for the award of service connection for 
arthritis of multiple joints involving the hands, wrists, 
elbows, shoulders, hips, knees, ankles and great toes of the 
feet.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation 
based on service connection shall be the day following the 
date of discharge or release from active service if the 
application for such benefits is received within one year of 
such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000); see 
also McGrath v. Gober, 14 Vet. App. 28 (2000) (Board must 
determine when the service-connected disability manifested 
itself under all of the "facts found").  Once an effective 
date is established, actual payment of benefits may not begin 
until the first day of the next calendar month.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2000).

Following a lengthy adjudicative course initiated by referral 
instructions set forth in the INTRODUCTION section of an 
October 1998 decision of the Board, the RO issued a rating 
decision in September 1999 that awarded service connection 
for arthritis of multiple joints specifically involving the 
hands, wrists, elbows, shoulders, hips, knees, ankles and 
great toes of the feet, effective from April 17, 1996, the 
date it received the appellant's original claim expressing an 
intent to file a claim of service connection for arthritis in 
these joints (which he then specified as involving his 
shoulders, hands, knees and feet).  As a result of this 
award, the appellant's combined disability compensation 
rating increased from 40 percent to 100 percent.  The 
appellant has perfected an appeal regarding the proper 
effective date for this award, arguing that his arthritic 
condition spread to the above-cited joints in 1992, based on 
VA compensation examinations conducted at that time.
At that time the appellant filed his claim in April 1996, an 
appeal was pending before the Board as to the issues of 
entitlement to increased compensation for degenerative disc 
disease of the lumbar spine and service connection for 
arthritis of the cervical spine.  These matters were 
concluded with the issuance of the Board's decision in 
October 1998.  Notwithstanding the appellant's apparent 
confusion regarding the relationship between his present 
appeal on the effective date issue and the matters resolved 
in the Board's 1998 decision, there is no evidence in the 
file which reflects an intent to file a claim for arthritis 
in the additional joints awarded service connection by the 
aforementioned September 1999 rating decision any earlier 
than April 17, 1996.  Moreover, the VA medical treatment and 
compensation examination records dated in 1992-96, which the 
appellant relies on in support of his theory of entitlement 
to an earlier effective date of service connection for 
arthritis in the specified joints, provide no basis to assign 
an effective date earlier than assigned on the basis of an 
informal claim under 38 C.F.R. § 3.157, as a clear-cut 
diagnosis of arthritis in these joints was not established 
until May 1996, when the appellant was formally examined by 
VA for compensation purposes; these VA records reflect 
treatment primarily for arthritic pain complaints involving 
his neck and lower spine, the two conditions that were the 
subject of a prior appeal to the Board, as mentioned above.  
None of these records, including the reports of VA 
examinations conducted in May 1992 and October 1992, contain 
specific findings and/or diagnoses regarding arthritis in the 
joints that were awarded service connection by the September 
1999 rating decision.  Additional records in the file, to 
include numerous statements filed by the appellant in 
connection with his prior appeal on the lumbar and cervical 
spine disabilities, the more current medical records 
associated with the file during the pendency of this appeal 
as well as prior-dated medical records (before 1992), provide 
no basis to alter this finding of the Board.

Moreover, 38 C.F.R. § 3.155 (2000) provides no basis to award 
an earlier effective date because there is no evidence that 
any prior communication or action from either the appellant, 
his representative or a Member of Congress or some other 
person acting as his friend was submitted that could 
reasonably be interpreted as reflecting an intent to file an 
informal claim of service connection for arthritis of 
multiple joints involving the hands, wrists, elbows, 
shoulders, hips, knees, ankles and great toes of the feet 
prior to April 17, 1996.  This regulation provides that upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution, and if received within one year from the date 
it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  The Board has carefully examined the appellate 
record and finds that there are no other statements from the 
appellant or other interested party or other non-medical 
evidence that was received before April 17, 1996, that could 
be construed as either a formal or informal claim seeking 
entitlement to service connection for arthritis of multiple 
joints involving the hands, wrists, elbows, shoulders, hips, 
knees, ankles and great toes of the feet.

Hence, as there is no evidence to show that the appellant 
expressed an intent on an formal or informal basis to file a 
claim for service connection for arthritis in the other 
affected joints cited above any than earlier than April 17, 
1996, there is no legal basis to assign an effective date for 
the award of service connection earlier than the date of 
claim, April 17, 1996.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  The Board is bound by the applicable law 
and regulations of the Department.  38 U.S.C.A. § 7104(c) 
(West 1991).  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the appeal as to 
this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

Entitlement to an effective date earlier than April 17, 1996, 
for the award of service connection for arthritis of multiple 
joints involving the hands, wrists, elbows, shoulders, hips, 
knees, ankles and great toes of the feet is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

